ACCEPTED
                                                                                      03-14-00529-CV
                                                                                              4765120
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/6/2015 9:50:42 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             NO. 03-14-00529-CV

              JEROME J. ISAAC AND MICHELLE P. ISAAC, FILED IN
                             Appellants,         3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                              4/6/2015 9:50:42 AM
                                        v.                      JEFFREY D. KYLE
                                                                      Clerk
      VENDOR RESOURCE MANAGEMENT, INC.; MORTGAGE
                       ELECTRONIC
     REGISTRATION SYSTEMS, INC. AND CITIMORTGAGE, INC.,
                         Appellees.


                     CERTIFICATE OF COMPLIANCE




                    COMPLIANCE WITH RULE 9.4(i)(3)

      I certify that this document was produced using Microsoft Word 2010 and

Adobe Acrobat X and contains 3,960 words, as determined by the computer's

software word-count function, excluding the sections of the document listed in

Texas Rules of Appellate Procedure 9.4(i)(l).


                                              Is/Chris Ferguson
                                             Chris Ferguson